Citation Nr: 1736054	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-44 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1952 to January 1955.

This matter coms before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for PTSD is warranted.  In support of his claim, the Veteran identified a number of military stressors.  In a February 2011 PTSD stressor statement, the Veteran indicated that his psychiatric disability is secondary to his service-connected cold injuries, to include the in-service incident that caused the disabilities.  In subsequent correspondence, he asserted that the condition is due to the death of his friend during active service.  Additionally, in the September 2016 substantive appeal, the Veteran indicated that he was in a combat zone during active service, which he described as a "stressful environment."  

The Board observes that efforts were made to verify the Veteran's stressor regarding the death of his friend during active service.  However, the record does not show that efforts were made to verify the Veteran's stressor regarding service in a combat zone.  The Veteran's DD Form 214 reflects that he had more than one year and two months of foreign service and was awarded the Korean Service Medal.  Accordingly, the RO must attempt to obtain the Veteran's unit records to verify his claimed in-service stressor based on service in a combat zone.

The Veteran was provided a VA examination in May 2016.  While the examiner confirmed a diagnosis of PTSD, he did not provide an opinion regarding the etiology of the condition, to include the issue of entitlement to secondary service connection.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department to obtain the Veteran's military unit records to attempt to verify his contention regarding service in a combat zone.  All efforts to obtain this information, and any responses, must be associated with the Veteran's electronic claims file.

2.  Thereafter, obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD was incurred in service or is otherwise causally related to his active service or any incident therein, to include fear of hostile or military or terrorist activity or due to a corroborated stressor?

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD was caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's PTSD has been aggravated (chronically worsened) by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




